                        3:19-cv-03224-CSB-TSH # 2            Page 1 of 6
                                                                                                 E-FILED
                                                             Wednesday, 18 September, 2019 02:29:36 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS



MOBIMEDS, INC. D/B/A THE PILL CLUB

                    Plaintiff,

      v.                                                  Case No.

E-MEDRX SOLUTIONS, INC.; DEBBIE
DRENNAN

                   Defendants.




                            CERTIFICATE OF INTEREST AND
                            DESIGNATION OF LEAD COUNSEL

       NOW COMES Plaintiff, MobiMeds, Inc., d/b/a The Pill Club, by and through its

attorneys, Frier Levitt, LLC and Giffin, Winning, Cohen & Bodewes, P.C. and pursuant to Local

Rules 11.2 and 11.3 of the United States District Court for the Central District of Illinois,

furnishes the following information:

       1.     The full name of the Plaintiff is MobiMeds, Inc., d/b/a The Pill Club.

       2.      Plaintiff has no parent corporation and is a privately held corporation.

       3.     The partners and associates of Frier Levitt, LLC and Giffin, Winning, Cohen &

Bodewes, P.C. shall appear for Plaintiff MobiMeds, Inc., d/b/a The Pill Club.

       4.     Todd Mizeski of Frier Levitt shall appear as lead counsel and David A. Herman

of Giffin, Winning, Cohen & Bodewes, P.C. shall appear as local counsel.
                      3:19-cv-03224-CSB-TSH # 2         Page 2 of 6




                                        Respectfully Submitted,

                                        MOBIMEDS, INC, d/b/a THE PILL CLUB,
                                        Plaintiff


                                        By:      /s/ David A. Herman
                                                 One of Its Attorneys

Todd Mizeski, NJ Reg. No. 025122001 (Lead Counsel)
(Admission to CD of IL Pending)
Steven L. Bennet, NJ Reg. No. 028562009
(Admission to CD of IL Pending)
FRIER & LEVITT, LLC
84 Bloomfield Avenue
Pine Brook, N.J. 07058
Tel. (973) 618-1660
Fax. (973) 618-0650
tmizeski@frierlevitt.com
sbennet@frierlevitt.com


David A. Herman, IL Reg. No. 6211060 (Local Counsel)
Matthew R. Trapp, IL Reg. No. 6284154
GIFFIN, WINNING, COHEN & BODEWES, P.C.
1 West Old State Capitol Plaza, Suite 600
Springfield, IL 62701
Tel. (217) 525-1571
Fax. (217) 525-1750
dherman@giffinwinning.com
mtrapp@giffinwinning.com




                                   Page 2 of 3
                      3:19-cv-03224-CSB-TSH # 2           Page 3 of 6




                                  PROOF OF SERVICE

       I hereby certify that on this 18th day of September, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system.




                                                   /s/ David A. Herman
                                                   David A. Herman




David A. Herman, IL Reg. No. 6211060
GIFFIN, WINNING, COHEN & BODEWES, P.C.
1 West Old State Capitol Plaza, Suite 600
Springfield, IL 62701
Tel. (217) 525-1571
Fax. (217) 525-1750
dherman@giffinwinning.com




                                     Page 3 of 3
                        3:19-cv-03224-CSB-TSH # 2            Page 4 of 6




                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS



MOBIMEDS, INC. D/B/A THE PILL CLUB

                    Plaintiff,

      v.                                                  Case No.

E-MEDRX SOLUTIONS, INC.; DEBBIE
DRENNAN

                   Defendants.




                            CERTIFICATE OF INTEREST AND
                            DESIGNATION OF LEAD COUNSEL

       NOW COMES Plaintiff, MobiMeds, Inc., d/b/a The Pill Club, by and through its

attorneys, Frier Levitt, LLC and Giffin, Winning, Cohen & Bodewes, P.C. and pursuant to Local

Rules 11.2 and 11.3 of the United States District Court for the Central District of Illinois,

furnishes the following information:

       1.     The full name of the Plaintiff is MobiMeds, Inc., d/b/a The Pill Club.

       2.      Plaintiff has no parent corporation and is a privately held corporation.

       3.     The partners and associates of Frier Levitt, LLC and Giffin, Winning, Cohen &

Bodewes, P.C. shall appear for Plaintiff MobiMeds, Inc., d/b/a The Pill Club.

       4.     Todd Mizeski of Frier Levitt shall appear as lead counsel and David A. Herman

of Giffin, Winning, Cohen & Bodewes, P.C. shall appear as local counsel.
                      3:19-cv-03224-CSB-TSH # 2         Page 5 of 6




                                        Respectfully Submitted,

                                        MOBIMEDS, INC, d/b/a THE PILL CLUB,
                                        Plaintiff


                                        By:      /s/ David A. Herman
                                                 One of Its Attorneys

Todd Mizeski, NJ Reg. No. 025122001 (Lead Counsel)
(Admission to CD of IL Pending)
Steven L. Bennet, NJ Reg. No. 028562009
(Admission to CD of IL Pending)
FRIER & LEVITT, LLC
84 Bloomfield Avenue
Pine Brook, N.J. 07058
Tel. (973) 618-1660
Fax. (973) 618-0650
tmizeski@frierlevitt.com
sbennet@frierlevitt.com


David A. Herman, IL Reg. No. 6211060 (Local Counsel)
Matthew R. Trapp, IL Reg. No. 6284154
GIFFIN, WINNING, COHEN & BODEWES, P.C.
1 West Old State Capitol Plaza, Suite 600
Springfield, IL 62701
Tel. (217) 525-1571
Fax. (217) 525-1750
dherman@giffinwinning.com
mtrapp@giffinwinning.com




                                   Page 2 of 3
                      3:19-cv-03224-CSB-TSH # 2           Page 6 of 6




                                  PROOF OF SERVICE

       I hereby certify that on this 18th day of September, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system.




                                                   /s/ David A. Herman
                                                   David A. Herman




David A. Herman, IL Reg. No. 6211060
GIFFIN, WINNING, COHEN & BODEWES, P.C.
1 West Old State Capitol Plaza, Suite 600
Springfield, IL 62701
Tel. (217) 525-1571
Fax. (217) 525-1750
dherman@giffinwinning.com




                                     Page 3 of 3
